DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Evidence that the above figures depict only the Prior Art, can be found for example in applicants’ specification at [0071], which indicates that figures 2-4 depict only that which is old. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5-12, 15, 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art, Figs. 1-4 related text of specification and background of specification, hereafter AAPA in view of Tashiro (U.S. Patent Application Publication No. 2012/0018859)

Regarding claim 1.
AAPA Figs. 2-4 discloses:  A chip package structure, comprising: 
a chip(210), 
a substrate(220) and a lead(230);
 the chip is disposed above the substrate(210 above 220); 
wherein the chip(210) comprises a pin pad(212) and a test metal key(213), and the lead(230) is configured to electrically connect the pin pad(212) and the substrate(220); and 
AAPA does not disclose: 
the test metal key is disposed in an edge region of the chip that is not under the lead. 
In related art, Tashiro discloses: 


Regarding claim 2. 
AAPA discloses:
The chip package structure according to claim 1, wherein the chip is an optical fingerprint sensor chip, configured to receive a fingerprint detecting signal returned by reflection or scattering via a human finger, and detect fingerprint information of the finger based on the fingerprint detecting signal. ([0003])





AAPA discloses Fig. 4: 
. The chip package structure according to claim 1, wherein the lead(230) is connected to the pin pad(212) through a metal ball(230 connected to 212 through metal ball at end of 230), the lead and the metal ball are of an integral structure.  While AAPA does not call out the metal ball, the metal ball is shown in fig. 4 at the end of 230.  Compare to fig. 10, and 330 and 350.  Further, it would have been obvious to use a metal ball that is integral with the lead of Fig. 4, for the obvious benefit of economically attaching the lead to the pin pad, which is well known in the art.  (well known to use solder to attach wires to pads.).  Thus, the features of claim 5 would have been obvious to one having ordinary skill in the art. 

Regarding claim 6.
AAPA discloses: 
 The chip package structure according to claim 1, wherein a first segment of lead in the lead is located above the chip, and a distance between the lowest point of the first segment of lead and a surface of the chip is not greater than 10 .mu.m.  (See Fig. 4, lead 230 touches chip, making lowest portion have a distance of 0 from lead to chip.) The modification of AAPA off centers 213 to allow lead to touch or be very close to chip 210.  Thus, this claim is properly read on AAPA. 

Regarding claim 7. 
AAPA discloses: 
The chip package structure according to claim 6, wherein the lowest point of the first segment of lead contacts an upper surface of the chip. (See Fig. 4, lead 230 touches chip, making lowest portion have a distance of 0 from lead to chip.) The modification of AAPA off centers 213 to allow lead to touch or be very close to chip 210.  Thus, this claim is properly read on AAPA. 


Regarding claim 8.
AAPA discloses all of the features of claim 1. 
AAPA does not disclose 
 The chip package structure according to claim 1, wherein the pin pad is located on one side of the chip, and the test metal key is located on at least one of the other three sides of the chip. 
In related art, Tashiro discloses that the chip may have leads disposed on all sides of the chip.  See Fig. 37, and 53 and 52.  Tashiro discloses that the speading the leads out 

Regarding claim 9. 
AAPA discloses all of the features of claim 1. 
AAPA does not disclose: 
The chip package structure according to claim 1, wherein the lead is obtained from the substrate to the pin pad and prepared by a reverse loop process. 
However, the features of claim 9 recite a manufacturing method and depend from an apparatus claim, and are treated as a product by process claim.  See MPEP 2113.  Because the claim merely requires that a showing of the end product, AAPA fig. 4 depicts this because the loop is formed.  
Further, The loop can be done as forward loop, and as a reverse loop. It would have been obvious to try to make the loop as a reverse loop, with a reasonable expectation of success.  That is, the features recited would have been obvious to try because there are a finite number of possible outcomes and a reasonable expectation fo success. See MPEP 2143. 

Regarding claim 10. 
AAPA discloses: The chip package structure according to claim 1, wherein the lead is a gold lead, a silver lead or a copper lead; and/or the lead has a lead diameter of 15.2 .mu.m to 25.4 .mu.m.  ([0074], disclosing that the diameter is within the recited range. )

Regarding claim 11.
AAPA discloses: 
 The chip package structure according to claim 1, wherein the chip package structure further comprises: a lead protection adhesive, configured to support the lead. ([0056], disclosing that an encapsulation may be used on the device. )
Furfrther, in related art, Tashiro discloses an encapsulation material in fig. 27, 8, and [0075].  The resin provides the benefit of protecting the chips and leads.  Thus, it would have been obvious to encapsulate the chip of AAPA as taught by Tashiro, and the features of claim 11 would have been obvious to one having ordinary skill in the art. 

Regarding claim 12. 
AAPA discloses all of the features of claim 11. 

The chip package structure according to claim 11, wherein the lead protection adhesive covers a first solder joint formed on a substrate pad and a second solder joint formed on the pin pad by the lead, configured to protect the first solder joint and the second solder joint. 
In realteda rt, Tashiro discloses: 
the lead protection adhesive covers (8)a first solder joint formed on a substrate pad(2) and a second solder joint(4) formed on the pin pad by the lead, configured to protect the first solder joint and the second solder joint.(8 protecting the solder joints.)
Tashiro discloses an encapsulation material in fig. 27, 8, and [0075].  The resin provides the benefit of protecting the chips and leads.  Thus, it would have been obvious to encapsulate the chip of AAPA as taught by Tashiro, and the features of claim 12 would have been obvious to one having ordinary skill in the art. 

Regarding claim 15. 
AAPA discloses all of the features of claim 11. 
AAPA does not disclose; 
The chip package structure according to claim 11, wherein the protection adhesive covers the lower edge of the lead, configured to support the lead. 

The chip package structure according to claim 11, wherein the protection adhesive covers the lower edge of the lead, configured to support the lead.  (Fig. 27, 8 supporting bottom of lead, ) Tashiro discloses an encapsulation material in fig. 27, 8, and [0075].  The resin provides the benefit of protecting the chips and leads.  Thus, it would have been obvious to encapsulate the chip of AAPA as taught by Tashiro, and the features of claim 15 would have been obvious to one having ordinary skill in the art. 


Regarding claim 16. AAPA discloses all of the features of claim 11. 
AAPA does not disclose; 
The chip package structure according to claim 15, wherein the protection adhesive covers an upper edge of the lead, configured to protect the lead. 
Tashiro discloses: 
The chip package structure according to claim 15, wherein the protection adhesive covers an upper edge of the lead, configured to protect the lead. 
 (Fig. 27, 8 supporting bottom of lead, ) Tashiro discloses an encapsulation material in fig. 27, 8, and [0075].  The resin provides the benefit of protecting the chips and leads.  Thus, it would have been obvious to encapsulate the chip of AAPA as taught by 

Regarding claim 20.
AAPA discloses: 
 An electronic device, comprising: a chip package structure which comprises a chip(213), a substrate (220)and a lead(230); the chip is disposed above the substrate;(210 above 220) wherein the chip comprises a pin pad(212) and a test metal key(213), and the lead (230)is configured to electrically connect the pin pad and the substrate(230 between 212 and 222); 
AAPA does not disclose: 
and the test metal key is disposed in an edge region of the chip that is not under the lead. 
In related art, Tashiro discloses: 
and the test metal key is disposed in an edge region of the chip that is not under the lead. 
 (See [0009]-[0010] and Figs 1, 19, pads 2 and 4, and leads 6, are configured such that no lead is disposed over a pad that it is not connected to in order to avoid short circuits, and increase quality of the final assembly devices.  This addresses a short circuit . 

Claims 3, 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art, Figs. 1-4 related text of specification and background of specification, hereafter AAPA in view of Tashiro (U.S. Patent Application Publication No. 2012/0018859) further in view of Talledo (U.S. Patent Application Publication No. 2020/0194349)

Regarding claim 3.
AAPA discloses all of the features of claim 1. 
AAPA does not disclose: 
 The chip package structure according to claim 1 wherein a distance between the highest point of the lead and a surface of the chip is not greater than 35 .mu.m. 
IN related art, Talledo discloses: 
The chip package structure according to claim 1 wherein a distance between the highest point of the lead and a surface of the chip is not greater than 35 .mu.m. (See fig. 

Regarding claim 4.
AAPA discloses all of the features of claim 3. 
AAPA does not disclose: 
 The chip package structure according to claim 3, wherein the chip package structure further comprises a chip attach adhesive, which connects the chip and the substrate; a thickness of the chip is between 50 .mu.m and 600 .mu.m, a thickness of the substrate is between 100 .mu.m and 350 .mu.m, and a thickness of the chip attach adhesive is between 10 .mu.m and 35 .mu.m. 
IN related art, Talledo discloses that the recessing of the loops relative to the surfaces of the chip 16 can be used to help made the device smaller.  Further, it would have been obvious to optimize the thicknesses of the chip, substrate and chip attachment adhesives for the obvious desirable benefits of making the device smaller. See [0033]-[0036], disclosing that the device features may be adjusted to make the device thinner.  

Regarding claims 17-19.
AAPA discloses all of the features of claim 1. 
AAPA does not disclose:
 The chip package structure according to claim 1, wherein an upper surface of the substrate extends downward to form a first groove, and at least a portion of the chip is disposed in the first groove. 

Regarding claim 18. The chip package structure according to claim 17, wherein a size of the first groove is greater than a size of the chip such that there is a gap between a side wall of the chip and a side wall of the first groove for accommodating the lead. 

Regarding claim 19. The chip package structure according to claim 17, wherein a depth of the first groove comprises a thickness of a covering film of the substrate and a thickness of a conducting layer located under the covering film. 
In related art, Talledo discloses: 


Regarding claim 18. The chip package structure according to claim 17, wherein a size of the first groove is greater than a size of the chip such that there is a gap between a side wall of the chip and a side wall of the first groove for accommodating the lead. (16 having gap between chip and substrate holding chip16 )
Regarding claim 19. The chip package structure according to claim 17, wherein a depth of the first groove comprises a thickness of a covering film(33) of the substrate and a thickness of a conducting layer(31) located under the covering film.  ()
Talledo discloses that recessing the pads in 14, and the lead contacts allows the leads 20 to be made closer to the top of the chip which provides the benefit of making the device thinner.  IT would have been obvious to recess the contacts 14 and chip 16 to a desired level (optimization) to obtain the leads at the recited height of AAPA for the obvious benefit of making the chip a desired thinness.  See MPEP 2144.  Thus, the features of claims 17-19 would have been obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claim13 and 14 are objected to as being dependent on rejected base claims but would be allowed if re written in independent form.

the prior art fails to disclose and would not have rendered obvious: 

the highest point of the lead protection adhesive is not higher than the highest point of an upper edge of the lead, as recited in claim 13.  
Claim 14 depends from claim 13. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898